Order, so far as appealed from, denying defendant’s motion for a separate trial of the equitable issues raised by defendant’s affirmative defense and counterclaim in the amended answer and plaintiff’s reply thereto, and denying a stay of issues raised by complaint and answer, unanimously modified by granting separate trial of the equitable issues raised by the defense and counterclaim in the amended answer and the reply thereto, after and without prejudice to the trial of the plaintiff’s claim and the entry of judgment, if any, thereon, and as so modified affirmed, with twenty dollars costs and disbursements to the respondent. Ho opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.